      Case Case
           2:20-mj-00327-BNW
                2:20-mj-00327-BNW
                              *SEALED*
                                   Document
                                       Document
                                            3 Filed
                                                 2 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   1 of 31 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF THE
      SEARCH OF INFORMATION
10    ASSOCIATED WITH THE                               Case No. 2:20-mj-00326-BNW
      TELEPHONE NUMBER
11
      702-687-6976                                      Government’s Motion to Unseal Case
12
      THAT IS STORED AT PREMISES
13    CONTROLLED BY TEXTNOW,
      INC.
14

15    IN THE MATTER OF THE
      SEARCH OF INFORMATION
16    ASSOCIATED WITH THE                               Case No. 2:20-mj-00327-BNW
      TELEPHONE NUMBER
17
      720-715-4830                                      Government’s Motion to Unseal Case
18
      THAT IS STORED AT PREMISES
19    CONTROLLED BY TEXTNOW,
      INC.
20

21

22          The United States of America, by and through the undersigned, respectfully moves this

23   Court for an Order to UNSEAL the instant cases. Specifically, the undersigned requests to

24   unseal the Search Warrant filed under the instant cases and all related documents in anticipation
      Case Case
           2:20-mj-00327-BNW
                2:20-mj-00327-BNW
                              *SEALED*
                                   Document
                                       Document
                                            3 Filed
                                                 2 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   2 of 32 of 3




 1   of producing the same as discovery in Case No. 2:20-mj-00321-DJA.

 2   DATED this 17th day of December, 2020.

 3                                           Respectfully,

 4                                                    NICHOLAS A. TRUTANICH
                                                      United States Attorney
 5
                                                      /s/ Bianca R. Pucci
 6                                                    BIANCA R. PUCCI
                                                      Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
      Case Case
           2:20-mj-00327-BNW
                2:20-mj-00327-BNW
                              *SEALED*
                                   Document
                                       Document
                                            3 Filed
                                                 2 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   3 of 33 of 3




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE
 3   SEARCH OF INFORMATION
     ASSOCIATED WITH THE                             Case No. 2:20-mj-00326-BNW
 4   TELEPHONE NUMBER

 5   702-687-6976                                    Order to Unseal Case

 6   THAT IS STORED AT PREMISES
     CONTROLLED BY TEXTNOW,
 7   INC.

 8   IN THE MATTER OF THE
     SEARCH OF INFORMATION
 9   ASSOCIATED WITH THE                             Case No. 2:20-mj-00327-BNW
     TELEPHONE NUMBER
10
     720-715-4830                                    Order to Unseal Case
11        25th
     THAT IS STORED AT PREMISES
12   CONTROLLED BY TEXTNOW,
     INC.
13

14

15         Based on the Motion of the Government, and good cause appearing therefore, IT IS

16   HEREBY ORDERED that the instant cases shall be unsealed.

17

18         DATED this 22nd
                      ____ day of December, 2020.

19

20
                                                     _______________________________________
21                                                   UNITED STATES MAGISTRATE JUDGE

22

23

24

                                                 3
